Exhibit 10.3

PERRIGO COMPANY

U.S. SEVERANCE POLICY

ARTICLE I

INTRODUCTION

Perrigo Company (the “Company”) hereby establishes the Perrigo Company U.S.
Severance Policy (the “Policy”), effective December 1, 2013, for the benefit of
certain “Eligible Employees” of the Company and certain Affiliates specified by
the Company. The Policy is intended to apply to United States based “Employees,”
as described herein. The Policy shall be binding on any successor to all or
substantially all of the Company’s assets or business. Except as otherwise
provided herein, the Policy supersedes any prior formal or informal severance
plans, programs or policies of the Company or its Affiliates covering Eligible
Employees.

ARTICLE II

DEFINITIONS

2.1 “Act” means the Irish Companies Act 1963, as amended from time to time.
References to any provision of the Act shall be deemed to include successor
provisions thereto and regulations thereunder.

2.2 “Affiliate” means any member of the group of corporations, trades or
businesses or other organizations comprising the “controlled group” with Perrigo
Company under Code Section 414.

2.3 “Cause” means, as determined by the Administrator in its sole discretion:

 

  (a) The commission of an act which, if proven in a court of law, would
constitute a felony violation under applicable criminal laws;

 

  (b) A breach of any material duty or obligation imposed upon the Employee by
the Company;

 

  (c) Divulging the Company’s confidential information, or breaching or causing
the breach of any confidentiality agreement to which the Employee or Company is
a party;

 

  (d) Engaging or assisting others to engage in business in competition with the
Company;

 

  (e) Refusal to follow a lawful order of the Employee’s superior or other
conduct which the Administrator determines to represent insubordination on the
part of the Participant; or

 

  (f) Other conduct by the Employee which the Administrator, in its discretion,
deems to be sufficiently injurious to the interests of the Company to constitute
cause.



--------------------------------------------------------------------------------

2.4 “Change in Control” means:

 

  (a) The consummation of a merger or consolidation of Perrigo Company plc with
or into another entity or any other corporate reorganization, if more than fifty
percent (50%) of the combined voting power of the continuing or surviving
entity’s issued shares or securities outstanding immediately after such merger,
consolidation or other reorganization is owned by persons who were not
shareholders of Perrigo Company plc immediately prior to such merger,
consolidation or other reorganization;

 

  (b) The sale, transfer or other disposition of all or substantially all of the
assets of Perrigo Company plc;

 

  (c) Individuals who as of the effective date of the Policy constitute the
Board of Directors of Perrigo Company plc (the “Incumbent Directors”) cease for
any reason, including, without limitation, as a result of a tender offer, proxy
contest, merger or similar transaction, to constitute at least a majority of the
Board of Directors of Perrigo Company plc; provided, however, that any
individual who becomes a director of Perrigo plc subsequent the above date shall
be considered an Incumbent Director if such person’s election or nomination for
election was approved by a vote of at least a majority of the Incumbent
Directors; but, provided further that any such person whose initial assumption
of office is in connection with an actual or threatened solicitation of proxies
or consents by or on behalf of a person other than the Board of Directors of
Perrigo Company plc, including by reason of agreement intended to avoid or
settle any such actual or threatened contest or solicitation, shall not be
considered an Incumbent Director;

 

  (d) A transaction as a result of which a person or company obtains the
ownership directly or indirectly of the ordinary shares in Perrigo Company plc
carrying more than fifty percent (50%) of the total voting power represented by
Perrigo Company plc’s issued share capital in pursuance of a compromise or
arrangement sanctioned by the court under section 201 of the Act or becomes
bound or entitled to acquire ordinary shares in Perrigo Company plc under
section 204 of the Act; or

 

  (e) Any transaction as a result of which any person becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of Perrigo plc representing at least fifty percent
(50%) of the total voting power represented by Perrigo Company plc’s then
outstanding voting securities (e.g., issued shares). For purposes of this
subsection (e), the term “person” shall have the same meaning as when used in
sections 13(d) and 14(d) of the Exchange Act but shall exclude (i) a trustee or
other fiduciary holding securities under an employee benefit plan of Perrigo
Company plc or of any subsidiary of Perrigo Company plc, and (ii) a company
owned directly or indirectly by the shareholders of Perrigo Company plc in
substantially the same proportions as their ownership of the ordinary shares of
Perrigo Company plc.

 

2



--------------------------------------------------------------------------------

  (f) Notwithstanding the foregoing, in the case of any amounts payable under
the Policy that constitute deferred compensation subject to Code Section 409A,
the definition of “Change in Control” set forth above shall not apply, and the
term “Change in Control” shall instead mean a “change in the ownership or
effective control” of Perrigo Company plc or “in the ownership of a substantial
portion of the assets” of Perrigo Company plc within the meaning of Code
Section 409A(a)(2)(A)(v) and the regulations and guidance issued thereunder, but
only to the extent this substitute definition is necessary in order for the
payments to comply with the requirements prescribed by Code Section 409A.

2.5 “Code” means the Internal Revenue Code of 1986, as amended.

2.6 “Company” means Perrigo Company, an indirect wholly-owned subsidiary of
Perrigo Company plc.

2.7 “Comparable Position” means a position either with the Company or any of its
Affiliates or with a successor or transferee of all or a part of the business of
the Company or Affiliate, on terms which do not cause a Significant Reduction in
Scope or Base Compensation and do not entail a Relocation. The Administrator, in
its sole discretion, will determine whether a position is a Comparable Position.

2.8 “Confidential Information” means trade secrets and other propriety
information of an Employer or any Affiliate. Such information includes, but is
not limited to, internal financial information, marketing plans, customer and
dealer data, names or lists of suppliers, new product plans, inventions, pending
patent applications, product styles, manufacturing data and information,
technical improvements, processes, methods, formulas, drawings, photographs,
systems, machine readable records, flow charts, source decks, models,
compilations, lists of employees, organization charts, computer software,
databases, strategic plans, pricing information and customer lists. If an
Eligible Employee entered into a separate confidentiality or proprietary rights
agreement with an Employer or any Affiliate, the term “Confidential Information”
for purposes of this Policy shall have the meaning ascribed to any such term or
concept as it is defined under, or used in, the separate agreement.

2.9 “Eligible Employee” means each Employee who is not (i) covered by a written
employment agreement that contains a severance provision, or covered by a
written severance agreement (for the duration of that agreement);
(ii) classified as “temporary,” including without limitation, anyone classified
as an “intern” or “co-op”; (iii) a consultant; (iv) a “leased employee” as
defined in Code Section 414(n); or (v) a person performing services for an
Employer on a contract basis or as an independent contractor or consultant or
through a purchase order, supplier agreement or any other form of agreement that
the Employer enters into for services, regardless of whether any of the above
such individuals set forth in (iii), (iv) or (v) are subsequently determined by
the Internal Revenue Service, the U.S. Department of Labor or a court to be
Employees.

2.10 “Employee” means any employee of an Employer who is regularly scheduled to
work thirty-five (35) hours or more per calendar week for the Employer.

 

3



--------------------------------------------------------------------------------

2.11 “Employer” means the Company and each U.S. Affiliate of the Company.

2.12 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

2.13 “Involuntary Termination” means a termination of an Eligible Employee’s
employment by the Employer due to a business condition, as determined in the
sole discretion of the Employer. The term Involuntary Termination shall include
(i) a termination effective when the Eligible Employee exhausts a leave of
absence during, or at the end of, a WARN Notice Period, and (ii) a situation
where an Eligible Employee on an approved leave of absence during which the
Employee’s position is protected under applicable law (e.g., a leave under the
Family Medical Leave Act), returns from such leave, and cannot be placed in
employment with the Employer. An Eligible Employee’s termination for Cause shall
not constitute an “Involuntary Termination” that entitles him/her to receive
severance pay or severance benefits under the Policy.

2.14 “Policy” means the Perrigo Company U.S. Severance Policy, as set forth
herein and as it may be amended from time to time.

2.15 Relocation” means a material change in the geographic location at which the
Eligible Employee is required to perform services. Such change in an Eligible
Employee’s primary job site will be considered material if (i) for Eligible
Employees other than field-based sales representatives (or similar field-based
positions), the new location increases the Eligible Employee’s commute between
home and primary job site by at least thirty (30) miles, or (ii) in the
Company’s reasonable opinion, the new location requires that the Eligible
Employee move his/her home to a new location at least thirty (30) miles away
from the Eligible Employee’s home immediately prior to the change.

2.16 “Severance Date” means the final day of employment with the Employer which
date shall be communicated in writing by the Employer to the Employee.

2.17 “Significant Reduction in Scope or Base Compensation” means a material
diminution in the Eligible Employee’s authority, duties, or responsibilities or
a material diminution in the Eligible Employee’s base compensation. The
Administrator, in its sole discretion, shall determine whether an Eligible
Employee experiences a “Significant Reduction.”

2.18 “Triggering Event” means an Involuntary Termination, Relocation or
Significant Reduction in Scope or Base Compensation.

2.19 “WARN Act” means the Worker Adjustment and Retraining Notification Act.

2.20 “WARN Notice Date” means the date the Employer is required to notify an
Eligible Employee pursuant to the WARN Act or similar state law that he/she is
to be terminated from employment with the Employer in conjunction with a “plant
closing” or “mass layoff” as described in the WARN Act or similar state law.

2.21 “WARN Notice Period” means the sixty (60) consecutive calendar day period,
or other applicable period under similar state law, commencing on an Eligible
Employee’s WARN Notice Date.

 

4



--------------------------------------------------------------------------------

2.22 “Week of Pay” shall be determined based on the Eligible Employee’s status
as a salaried or hourly Employee. If the Eligible Employee is a salaried
Employee, Week of Pay shall be the Eligible Employee’s regular weekly base
salary compensation rate in effect on his/her Severance Date. If the Eligible
Employee is an hourly Employee, Week of Pay shall be the Eligible Employee’s
regular hourly base compensation rate multiplied by his/her regularly scheduled
number of hours worked per week in effect on his/her Severance Date.

2.23 “Years of Service” shall be determined in accordance with the Employer’s
personnel records. An Eligible Employee shall receive credit for a Year of
Service for each twelve (12) month period of active service with the Employer.
For partial years of employment, the Eligible Employee shall receive credit for
a full Year of Service if he/she completes at least six (6) full months of
active service. If an Eligible Employee has not completed at least six (6) full
months of active service during a partial year, he/she shall not receive credit
for a Year of Service.

ARTICLE III

ELIGIBILITY

3.1 Conditions of Eligibility. To be eligible for benefits as described in
Article V, the Eligible Employee must (i) remain an Employee through the
Severance Date, (ii) through the Severance Date, fulfill the normal
responsibilities of his/her position, including meeting regular attendance,
workload and other standards of the Employer, as applicable, and (iii) submit
the signed Waiver and Release Agreement required by the Administrator on, or
within forty-five (45) days after, his/her Severance Date or receipt of the
Waiver and Release Agreement (whichever occurs later) and not revoke the signed
Waiver and Release Agreement. In addition, in the event of a Relocation or a
Significant Reduction in Scope or Base Compensation, the Eligible Employee must
provide his/her Employer with written notice within ninety (90) days after the
occurrence of such event. The Employer shall then have thirty (30) days to cure
such event.

3.2 Conditions of Ineligibility. An otherwise Eligible Employee shall not
receive severance pay or severance benefits under the Policy if:

 

  (a) the Employee ceases to be an Eligible Employee as defined by the Policy;

 

  (b) the Employee terminates employment with the Employer by reason of death;

 

  (c) the Employee terminates employment with the Employer for Cause as defined
in Section 2.3;

 

  (d) the Employee terminates employment with the Employer through job
abandonment;

 

  (e) other than as set forth in Section 2.14(ii), the individual is no longer
an Employee and is receiving long-term disability benefits from the Employer (as
determined under the applicable Employer long-term disability plan) as of the
date the Triggering Event would have occurred had the individual been an
Employee on such date;

 

5



--------------------------------------------------------------------------------

  (f) the Employee is employed in an operation, division, department or
facility, that is sold, leased or otherwise transferred, in whole or in part,
from an Employer, and the Employee accepts any position with the new
owner/operator, or the Employee is offered a Comparable Position by the new
owner/operator;

 

  (g) the Employee gives notice of his/her voluntary termination (other than as
provided in Section 2.18) prior to his/her Severance Date or the effective date
of a sale, lease or transfer of an operation, division, department or facility,
as described in Section 3.2(f), regardless of the effective date of such
termination;

 

  (h) the Employee ceases working with the Employer and receives severance
benefits under the terms of another group reorganization/restructuring benefit
Policy or severance program sponsored by the Employer;

 

  (i) the Employee is offered a Comparable Position from an Employer, or accepts
any position with an Employer, even if it is not a Comparable Position;

 

  (j) the Employee experiences a Triggering Event after the Policy is
terminated;

 

  (k) the Employee does not timely execute and return to the Administrator a
valid Waiver and Release Agreement;

 

  (l) the Employee works primarily in an office located in a country other than
the United States and is entitled to severance benefits under the laws of such
country or the policies of the company at which he/she is based and such
severance benefits may not be waived; or

 

  (m) the Employee is offered a Comparable Position by, or accepts any position
with, an employer with which the Company or any of its Affiliates has reached an
agreement or arrangement under which the employer agrees to offer employment to
the otherwise Eligible Employee.

The foregoing list of conditions is intended to be illustrative and may not be
all inclusive; the Administrator will determine in the Administrator’s sole
discretion whether an Eligible Employee is eligible for severance pay and
severance benefits under the Policy.

ARTICLE IV

PAY AND BENEFITS IN LIEU OF WARN NOTICE

4.1 Wage Payments. If an Eligible Employee is entitled to advance notice of a
“plant closing” or a “mass layoff” under the WARN Act or similar state law, but
experiences a Triggering Event before the end of a WARN Notice Period, the
Eligible Employee shall be entitled to receive pay until the end of the WARN
Notice Period as if he/she were still employed through such date. The pay under
this Section 4.1 will be issued according to the normal payroll practices of the
Employer and shall not be subject to the Waiver and Release Agreement.

 

6



--------------------------------------------------------------------------------

4.2 Benefits. An Eligible Employee described in Section 4.1 shall be entitled to
benefits under Employer-sponsored medical, dental and vision benefit plans, as
amended from time to time, through the end of the WARN Notice Period on the same
terms and under the same conditions as applied to the Eligible Employee
immediately prior to the Triggering Event. The benefits under this Section 4.2
are not subject to the Waiver and Release Agreement.

ARTICLE V

SEVERANCE PAY AND SEVERANCE BENEFITS

5.1 Generally. In exchange for providing the Employer with an enforceable Waiver
and Release Agreement, in a form acceptable to the Administrator, an Eligible
Employee who terminates employment on account of a Triggering Event shall be
eligible to receive severance pay and severance benefits as described below,
subject to the terms of the Policy. The consideration for the voluntary Waiver
and Release Agreement shall be the severance pay and severance benefits the
Eligible Employee would not otherwise be eligible to receive.

5.2 Amount of Severance Pay. Severance pay shall be determined in accordance
with the table below based on the Eligible Employee’s “Band” classification. The
Band applicable to any Eligible Employee shall be determined by the
Administrator, in its sole discretion, based on the Eligible Employee’s job
position relative to the job grading system in place for the applicable
Employer.

 

Employment
Classification

  

Minimum

(Weeks of Pay)

  

Calculation

(by Years of Service)

  

Maximum

(Weeks of Pay)

CEO Direct Reports    52    N/A    52

VPs & Directors

(Bands A & B)

   16    If credited with more than 5 Years of Service, the severance pay shall
be the sum of (i) the minimum Weeks of Pay, plus (ii) two weeks of pay for each
Year of Service, up to the maximum Weeks of Pay.    52

Managers

(Band C)

   12    If credited with more than 5 Years of Service, the severance pay shall
be the sum of (i) the minimum Weeks of Pay, plus (ii) two weeks of pay for each
Year of Service, up to the maximum Weeks of Pay.    52

Professionals

(Bands D & E)

   8    If credited with more than 5 Years of Service, the severance pay shall
be the sum of (i) the minimum Weeks of Pay, plus (ii) two weeks of pay for each
Year of Service, up to the maximum Weeks of Pay.    52 Support Functions    6   
If credited with more than 5 Years of Service, the severance pay shall be the
sum of (i) the minimum Weeks of Pay, plus (ii) one week of pay for each Year of
Service, up to the maximum Weeks of Pay.    52

 

7



--------------------------------------------------------------------------------

Severance will be paid for the number of weeks determined under the above table
in equal installments at regularly scheduled payroll intervals, provided the
Eligible Employee has executed and submitted a Waiver and Release Agreement and
the period during which the Employee is entitled to revoke the Waiver and
Release Agreement has expired, with any such severance payments to commence on
the sixtieth (60) day following the Severance Date. Any severance payable to the
Eligible Employee for the period following his/her Severance Date and the date
payments commence shall be paid in a lump sum at the time installment payments
commence. In the sole discretion of the Administrator, severance may be paid in
a lump sum within sixty (60) days following the Eligible Employee’s Severance
Date, provided the Eligible Employee has executed and submitted a Waiver and
Release Agreement and the period during which the Employee is entitled to revoke
the Waiver and Release Agreement has expired. All legally required taxes and any
sums owed the Employer shall be deducted from Policy severance pay.

Severance paid in installments on regularly scheduled payroll dates will
continue to be payable upon the death of a former Eligible Employee who was
receiving severance payments at the time of death. The remaining payments will
be made in a lump sum to the estate of the former Eligible Employee as soon as
possible following death, but in no event later than two (2) years following
termination of employment.

If an Employer reemploys an Eligible Employee who is receiving or has received
severance pay and benefits under the Policy, the individual shall become
ineligible and such pay and benefits shall cease effective as of the
reemployment date. Further, the former Eligible Employee must repay the portion
of the severance pay attributable to the period that begins on the date the
Eligible Employee was reemployed. If the Administrator, in its sole discretion,
determines that the former Eligible Employee’s services address a critical
business need, then the Administrator may provide that no such repayment is
required.

5.3 Severance Benefits.

(a) Medical, Dental and Vision Benefits Coverage Continuation. Under federal
health care continuation coverage law (“COBRA”), the Eligible Employee who is
receiving health care coverage under an Employer-sponsored plan is entitled to
elect health care continuation coverage under the applicable Employer health
plan if his/her employment terminates for certain reasons. Any of the Triggering
Events would qualify the Eligible Employee to receive such continuation
coverage, subject to the terms of the applicable health plan and governing law.
If an Eligible Employee experiences a Triggering Event before his/her WARN
Notice Period (if applicable) expires, his/her COBRA rights begin when the WARN
Notice Period expires.

 

8



--------------------------------------------------------------------------------

If an Eligible Employee elects to exercise his/her applicable COBRA continuation
rights under an Employer health plan, for the period of time during which the
individual receives severance pay under Section 5.2, the Employer shall pay the
full monthly COBRA premium on behalf of the Eligible Employee and his/her
eligible covered dependents. For the balance of the Benefit Continuation Period,
if any, the Eligible Employee will be required to pay the full monthly COBRA
premium. The Employer will reimburse the Eligible Employee for the full cost of
the COBRA premiums paid during the balance of the Benefit Continuation Period,
less the amount that would apply if he/she were participating in the applicable
Employer health plan as an active employee. Any partial month will be rounded up
to the next whole month.

All of the terms and conditions of Employer-sponsored medical, dental and vision
benefit plans, as amended from time to time, shall be applicable to an Eligible
Employee (and his/her eligible dependents, if applicable) participating in any
form of continuation coverage under such Employer-sponsored medical, dental and
vision benefit plans. This Policy is not to be interpreted to expand an Eligible
Employee’s health care continuation rights under COBRA.

(b) Severance Bonus. An Eligible Employee who, in the absence of an Involuntary
Termination, would have been eligible to receive a bonus under any bonus plan or
policy of the Employer or any Affiliate, shall receive a severance bonus
pro-rated for the actual bonus payout to be paid at the regularly scheduled
annual bonus payment date. Such pro-rated severance bonus shall be paid at the
same time that annual bonuses are generally payable under any such bonus plan or
policy of the Employer or any Affiliate.

(c) Long-Term Incentives. Long-term incentive payments shall be payable in
accordance with the terms of any long-term incentive plan applicable to an
Eligible Employee.

(d) Career Transition Assistance. A career transition assistance firm selected
by the Administrator and paid for by an Employer shall provide career transition
assistance as determined by the Administrator. An Eligible Employee must begin
the available career transition assistance services within sixty (60) days
following his/her Severance Date.

ARTICLE VI

WAIVER AND RELEASE AGREEMENT

In order to receive the severance pay and severance benefits available under the
Policy, an Eligible Employee must submit a signed Waiver and Release Agreement
form to the Administrator on or within forty-five (45) days after his/her
Severance Date or receipt of the Waiver and Release Agreement, whichever occurs
later. The required Waiver and Release Agreement shall be in such form as the
Administrator shall prescribe, in its sole discretion. An Eligible Employee may
revoke his/her signed Waiver and Release Agreement within seven (7) days of
his/her signing the Waiver and Release Agreement. Notwithstanding any provision
of this Policy to the contrary, in no event shall the timing of the Eligible
Employee’s execution of the Waiver and Release Agreement, directly or
indirectly, result in the Eligible Employee designating the calendar year of any
severance payment, and if a payment that is subject to

 

9



--------------------------------------------------------------------------------

execution of the Waiver and Release Agreement could be made in more than one
taxable year, payment shall be made in the later taxable year. Any such
revocation must be made in writing and must be received by the Administrator
within such seven (7) day period. An Eligible Employee who timely revokes
his/her Waiver and Release Agreement shall not be eligible to receive any
severance pay or severance benefits under the Policy. Eligible Employees shall
be advised to contact their personal attorney at their own expense to review the
Waiver and Release Agreement form if they so desire.

ARTICLE VII

ADMINISTRATOR

The Company, or any committee or individual as may be designated by the Company,
shall administer the Policy (the “Administrator”). The Administrator may
delegate to other persons responsibilities for performing certain of the duties
of the Administrator under the terms of the Policy. The Administrator shall have
full power and discretionary authority to determine eligibility for Policy
severance pay and severance benefits and to construe the terms of the Policy,
including, but not limited to, the making of factual determinations, the
determination of all questions concerning benefits and procedures for claim
review and the resolution of all other questions arising under the Policy.
Severance pay and severance benefits under the Policy will be payable only if
the Administrator determines in its discretion that the Eligible Employee is
entitled to them. The decisions of the Administrator shall be final and
conclusive with respect to all questions concerning the administration of this
Policy. In no event shall an Eligible Employee or any other person be entitled
to challenge a decision of the Administrator in court or in any other
administrative proceeding unless and until the claim and appeals procedures
established under this Policy have been complied with and exhausted. In the
event of a group termination, as determined in the sole discretion of the
Administrator, the Administrator shall furnish affected Eligible Employees with
such additional information as may be required by law.

ARTICLE VIII

CLAIMS FOR SEVERANCE BENEFITS

8.1 Claim for Benefits. It is not necessary that an Eligible Employee apply for
severance pay and severance benefits under the Policy. However, if an Eligible
Employee wishes to file a claim for severance pay and severance benefits, such
claim must be in writing and filed with the Administrator. If the Eligible
Employee does not provide all the necessary information for the Administrator to
process the claim, the Administrator may request additional information and set
deadlines for the Eligible Employee to provide that information. The
Administrator will review a claim, and will make a determination of the claim
and provide notice of that determination generally within ninety (90) days of
the date the written claim is submitted to the Administrator, unless an
extension of up to ninety (90) days is necessary. Within the ninety (90) or
one-hundred eighty (180) day time period, the Administrator will accept or deny
the claim completely or partially and notify the claimant of acceptance or
denial of the claim.

8.2 Benefits Review. If the claim is completely or partially denied, the
Administrator will furnish a written or electronic notice to the claimant that
specifies the reasons for the denial, refers to the Policy provisions on which
the denial is based, describes any additional information that must be provided
by the claimant in order to support the claim, explains why the information is
necessary, and explains the appeal procedures under the Policy.

 

10



--------------------------------------------------------------------------------

8.3 Appeal Procedures. A claimant may appeal the denial of his/her claim and
request the Administrator reconsider the decision. The claimant or the
claimant’s authorized representative may: (a) appeal by written request to the
Administrator not later than sixty (60) days after receipt of notice from the
Administrator denying his/her claim; (b) review or receive copies or any
documents, records or other information relevant to the claimant’s claim; and
(c) submit written comments, documents, records and other information relating
to his/her claim. In deciding a claimant’s appeal, the Administrator shall take
into account all comments, documents, records and other information submitted by
the claimant relating to the claim. If the claimant does not provide all the
necessary information for the Administrator to decide the appeal, the
Administrator may request additional information and set deadlines for the
claimant to provide that information.

The Administrator will make a decision with respect to such an appeal generally
within sixty (60) days after receiving the written request for such appeal or,
in special circumstances, within one-hundred twenty (120) days after receiving
the written request for such appeal. The claimant will be advised of the
Administrator’s decision on the appeal in writing or electronically. The notice
will include the reasons for the decision, references to Policy provisions upon
which the decision on the appeal is based, and a statement that the claimant is
entitled to receive, upon request, reasonable access to, and copies of, all
documents, records or other information relevant to the claimant’s claim. In no
event shall a claimant or any other person be entitled to challenge a decision
of the Administrator in court or in any other administrative proceeding unless
and until the claim and appeal procedures described above have been complied
with and exhausted. No legal action may be brought more than six (6) months
following the Administrator’s final determination.

ARTICLE IX

AMENDMENT/TERMINATION/VESTING

Eligible Employees do not have any vested right to severance pay and/or
severance benefits under the Policy and the Company reserves the right, in its
sole discretion, to amend or to terminate the Policy at any time.

ARTICLE X

CONFIDENTIAL INFORMATION/COOPERATION

Recognizing that the disclosure or improper use of Confidential Information will
cause serious and irreparable injury to an Employer, Eligible Employees with
such access acknowledge that (i) they will not at any time, directly or
indirectly, disclose Confidential Information to any third party or otherwise
use such Confidential Information for their own benefit or the benefit of others
and (ii) in addition to any other remedy permissible by law, payment of
severance pay and severance benefits under the Policy shall cease if an Eligible
Employee discloses or improperly uses such Confidential Information. Any
Eligible Employee subject to an individual confidentiality agreement or
proprietary rights agreement with an Employer or any Affiliate will be deemed to
violate the terms of this Article if he/she violates the terms of the individual
confidentiality agreement or proprietary rights agreement.

 

11



--------------------------------------------------------------------------------

Subject to the terms of the Waiver and Release Agreement, each Eligible Employee
shall cooperate with any Employer and its legal counsel in connection with any
current or future investigation or litigation relating to any matter to which
the Eligible Employee was involved or of which the Eligible Employee has
knowledge or which occurred during the Eligible Employee’s employment. Such
assistance shall include, but not be limited to, depositions and testimony and
shall continue until such matters are resolved. In addition, an Eligible
Employee shall not in any way disparage any Employer nor any person associated
with an Employer to any person, corporation, or other entity.

ARTICLE XI

MISCELLANEOUS PROVISIONS

11.1 Return of Property. In order for an Eligible Employee to commence receiving
severance pay and severance benefits under the Policy, (i) he/she shall be
required to return all Employer property (including, but not limited to,
Confidential Information, client lists, keys, credit cards, documents and
records, identification cards, equipment, laptop computers, software, and
pagers), and (ii) repay any outstanding bills, advances, debts, amounts due to
an Employer, as of his/her Severance Date. To the extent the Eligible Employee
has any Employer property stored electronically (including, but not limited to,
in the form of email) on his/her personal computer, in a personal email account,
on a personal storage device, or otherwise, such Eligible Employee shall
promptly provide copies of all such information to the Employer and thereafter
permanently delete or otherwise destroy the Eligible Employee’s personal copy.

All pay and other benefits (except Policy severance pay and severance benefits)
payable to an Eligible Employee as of his/her Severance Date according to the
established policies, plans, and procedures of the Employer shall be paid in
accordance with the terms of those established policies, plans and procedures.
In addition, any benefit continuation or conversion rights which an Eligible
Employee has as of his/her Severance Date according to the established policies,
plans, and procedures of the Employer shall be made available to him/her.

11.2 No Assignment. Severance pay and severance benefits payable under the
Policy shall not be subject to anticipation, alienation, pledge, sale, transfer,
assignment, garnishment, attachment, execution, encumbrance, levy, lien, or
charge, and any attempt to cause such severance pay and severance benefits to be
so subjected shall not be recognized, except to the extent required by law.

11.3 Code Section 409A Compliance. It is the Company’s intent that amounts paid
under the Policy shall not constitute “deferred compensation” as defined under
Code Section 409A and the regulations promulgated thereunder because the amounts
paid under this Policy are structured to comply with the “short-term deferral”
exception to Code Section 409A or the “severance pay” exception to Code
Section 409A. However, if any amount paid under this Policy is determined to be
“deferred compensation” within the meaning of Code Section 409A and compliance
with one or more of the provisions of this Policy causes or results in a
violation of Code Section 409A, then such provision shall be interpreted or
reformed in the manner

 

12



--------------------------------------------------------------------------------

necessary to achieve compliance with Code Section 409A, including, but not
limited to, the imposition of a six (6) month delay in payment to any “specified
employee” (as defined in Code Section 409A) following such specified employee’s
date of termination which entitles him/her to a payment under this Policy. All
payments to be made upon a termination of employment under this Policy may only
be made upon a “separation from service” as defined under Code Section 409A. In
no event shall the timing of an Eligible Employee’s execution of a Waiver and
Release Agreement, directly or indirectly, result in the Eligible Employee
designating the calendar year of any severance payment, and if a payment that is
subject to execution of the Waiver and Release Agreement could be made in more
than one taxable year, payment shall be made in the later taxable year. For
purposes of Code Section 409A, the right to installment payments of severance
shall be treated as the right to a series of separate payments.

11.4 Representations Contrary To The Policy. No employee, officer, or director
of an Employer has the authority to alter, vary, or modify the terms of the
Policy except by means of an authorized written amendment to the Policy. No
verbal or written representations contrary to the terms of the Policy and its
written amendments shall be binding upon the Policy, the Administrator, or an
Employer.

11.5 No Employment Rights. This Policy shall not confer employment rights upon
any person. No person shall be entitled, by virtue of the Policy, to remain in
the employ of an Employer and nothing in the Policy shall restrict the right of
an Employer to terminate the employment of any Eligible Employee or other person
at any time.

11.6 Policy Funding. No Eligible Employee shall acquire by reason of the Policy
any right in or title to any assets, funds, or property of the Employer. Any
severance pay, which becomes payable under the Policy is an unfunded obligation
and shall be paid from the general assets of the Company. No employee, officer,
director or agent of the Employer personally guarantees in any manner the
payment of Policy severance pay and severance benefits.

11.7 Applicable Law. This Policy shall be governed and construed in accordance
with the laws of the State of Michigan without regard to its conflicts of law
provisions.

11.8 Severability. If any provision of the Policy is found, held or deemed by a
court of competent jurisdiction to be void, unlawful or unenforceable under any
applicable statute or other controlling law, the remainder of the Policy shall
continue in full force and effect.

11.9 Recovery Of Payments Made By Mistake. An Eligible Employee shall be
required to return to the Company any severance pay payment and any severance
benefits payment, or portion thereof, made by a mistake, including but not
limited to, any mistake of fact or law.

 

13